Case 2:17-cr-00587-JMA Document 269 Filed 03/10/21 Page 1 of 1 PageID #: 4507




                                                                                      lkrantz@krantzberman.com


                                                                      March 10, 2021
By ECF
The Honorable Joan M. Azrack
United States District Judge
Eastern District of New York
944 Federal Plaza
Central Islip, NY 11722

               Re:     United States v. Christopher McPartland, et al., 17-cr-0587 (JMA)
Dear Judge Azrack:

        Your Honor had previously ordered that the parties file letter briefs, under seal, setting
forth their respective positions on whether the Court should unseal (in whole or in part) the
sealed filings for Defendants' post-trial motion. The current deadline for filing these letter briefs
is tomorrow, March 11, 2021.

        Counsel for the defendants and the government conducted a “meet and confer” today in
order to try and reach agreement on this issue, for the Court’s consideration. Great progress was
made, but all parties agree that a few extra days would be extremely useful.

        Accordingly, with the consent of the government, and the consent of Mr. Spota, we write
to request that the deadline for filing these letters be extended to March 15, 2021, to allow us
further time to review the voluminous submissions and to confer with the government again as to
proposed redactions.

       We thank the Court for its consideration of this request.


                                                      Respectfully submitted,



                                                      Larry Krantz




cc: All counsel of record (By ECF)
